UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 26, 2013 Stillwater Mining Company (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Delaware (STATE OF INCORPORATION) 001-13053 81-0485604 (COMMISSION FILE NUMBER) (IRS EMPLOYER ID. NUMBER) 1321 Discovery Drive Billings, Montana (ZIP CODE) (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (406) 373-8700 (REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 30, 2012, Stillwater Mining Company (the “Company”) filed a Current Report on Form 8-K reporting that Gary Sugar was appointed to serve on the Company’s Board of Directors (the "Board"). On November 28, 2012, the Company filed a Current Report on Form 8-K reporting that George Bee was appointed to serve on the Board.The Company hereby makes this Amendment No. 1 to the aforementioned Current Reports on Form 8-K to report that at the Board's February 26, 2013 public meeting, the Board approved the following Board committee assignments: Audit Sheryl Pressler, Chair Steve Lucas Michael Parrett Gary Sugar Compensation Committee Steve Lucas, Chair Craig Fuller Pat James Governance and Nominating Committee Craig Fuller, Chair Pat James Michael Schiavone Health, Safety and Environmental Committee Michael Schiavone, Chair Sheryl Pressler George Bee Ore Reserve Committee Michael Parrett, Chair Gary Sugar George Bee SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STILLWATER MINING COMPANY. By:/s/ Brent R. Wadman Name:Brent R. Wadman Title:Corporate Secretary Date:February 27, 2013
